Exhibit 10.1
 
TERMINATION AGREEMENT
TO THE DISCOUNT FACTORING AGREEMENT
AND RELATED DOCUMENTS


This TERMINATION AGREEMENT (this “Termination Agreement”), dated as of June 5,
2009, is entered into by and between Harbrew Imports, Ltd., a New York
corporation (the “Company”), Capstone Business Credit, LLC (“CBC”) and Capstone
Capital Group I, LLC (“CCG”, and together with CBC, the “Factor”).
RECITALS


WHEREAS, the Company and the Factor entered into a Discount Factoring Agreement,
dated January 22, 2007 (the “Factoring Agreement”), pursuant to which the Factor
provided certain financing to the Company; and


WHEREAS, the Company and the Factor entered into a certain Purchase Order
Financing Agreement dated as of January 22, 2007 (the “PO Financing Agreement”,
and with the Factoring Agreement, the “Financing Agreements”) pursuant to which
the Factor provided certain financing to the Company; and


WHEREAS, the Company and the Factor are parties to a Settlement Agreement dated
as of August 21, 2008, as amended by that certain First Amendment to the
Settlement Agreement dated as of November 7, 2008, and as further amended by
that certain Second Amendment to the Settlement Agreement dated as of December
__, 2008 (as amended, restated, modified or supplemented and in effect from time
to time, the “Settlement Agreement”); and


WHEREAS, pursuant to certain Guarantees dated January 22, 2007, as reaffirmed by
the Reaffirmation of Guarantor dated October 31, 2007, and further reaffirmed in
the First Amendment to the Settlement Agreement and in the Second Amendment to
the Settlement Agreement (the “Guarantees”), Richard DeCicco (the “Guarantor”)
irrevocably and unconditionally guaranteed all of the obligations of the Company
under the Financing Agreements and related agreements; and


WHEREAS, as of the date of this Termination Agreement, the Company owes to the
Factor $2,833,204.36 under the Financing Agreements (the “Amount Owed”); and


WHEREAS, the Company and the Factor desire to amend the Settlement Agreement and
terminate the PO Financing Agreement upon the terms and conditions of this
Termination Agreement; and


WHEREAS, capitalized terms which are used herein without definition and which
are defined in the Settlement Agreement shall have the same meanings herein as
in the Settlement Agreement;
 
AGREEMENT


NOW, THEREFORE, in consideration of the premises, covenants and agreements
hereinafter contained and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1. Termination of the Financing Agreements.  Subject to the provisions of this
Termination Agreement, the Company and the Factor shall hereby terminate the PO
Financing Agreement as of the date of this Agreement (the “PO Financing
Termination Date”).  Without limiting the generality or effect of the
immediately preceding sentence, from and after the PO Financing Termination
Date, the parties hereto shall have no further rights or obligations under the
PO Financing Agreements, except as specifically set forth herein.  Subject to
the provisions of this Termination Agreement, upon the payment in full of the
Promissory Note (as defined herein), the Company and the Factor shall each be
entitled to terminate the Factoring Agreement at any time pursuant to the terms
of that Factoring Agreement (the “Factoring Termination Date”).


1

--------------------------------------------------------------------------------


 
2. Settlement Under the Financing Agreements. For and in consideration of the
full settlement of any and all claims that are, could have been or might in the
future be asserted by the Factor against the Company arising out of, or in
connection with, the PO Financing Agreement, the parties agree as follows:


A.  
As payment under the PO Financing Agreement, and in full settlement of any
outstanding claims, the Borrower shall deliver to the Factor $2,833,204.36 in
readily available funds and/or securities (the “Settlement Payment”), which
shall be paid by Borrower to Capstone as follows:

i.  
$500,000 shall be paid pursuant to the terms of an unsecured promissory note
bearing interest at the rate of seven percent (7%) per annum to be delivered to
the Factor on the date hereof (the “Promissory Note”).   The Promissory Note is
attached hereto as Exhibit A.  The payment terms under that certain Promissory
Note shall be as follows:

(a)  
A payment of $10,000 per month shall be made to the Factor, which payment shall
be first due thirty (30) days from the Effective Date and continuing for a
period of twenty four (24) months,

(b)  
A payment of $100,000 shall be due on the thirteenth (13th) month following the
Effective Date,

(c)  
The remaining amount due shall be paid in full on the date that is twenty five
(25) months following the Effective Date, and

(d)  
In the event the Company is successful in any financing, the Company shall pay
fifty percent (50%) of any monies raised (up to the outstanding balance of the
Promissory Note) to the Factor as a partial or full payoff of the Promissory
Note.



ii.  
$500,000 worth of common stock of the Company’s parent company, Iconic Brands,
Inc. (formerly, Paw Spa, Inc.), (which is equal to 1,000,000 shares of Iconic
Brands, Inc. (formerly, Paw Spa, Inc.) common stock) shall be issued to the
Factor;



iii.  
$1,833,205 worth of Series B Convertible Preferred Stock of the Company’s parent
company, Iconic Brands, Inc. (formerly, Paw Spa, Inc.), (which is equal to
916,603 shares of Class B Preferred Stock) shall be issued to the Factor.  The
Class B Preferred Stock shall have a value of $2.00 per share.  The Certificate
of Designation for the Class B Preferred Stock is attached hereto as Exhibit B;
and



iv.  
A warrant to purchase up to 1,000,000 shares of common stock at an exercise
price of $0.50 per share with an expiration date of three (3) years from the
date hereof.  A copy of the Warrant is attached hereto as Exhibit C.



B.  
Releases.

i.  
With no additional acts required by any party, at the date when there is only
$400,000 remaining to be paid under the Promissory Note, Capstone, for itself
and its predecessors, successors, subsidiaries and affiliates, and each of their
respective members, stockholders, directors, managers, employees and agents
(collectively, the “Capstone Releasing Parties”) hereby releases, waives and
forever discharges the Company and its predecessors, successors, assigns,
subsidiaries, and affiliates, and each of their respective members,
stockholders, directors, managers, employees and agents (collectively, the
“Borrower Released Parties”) from any and all actions, suits, damages, claims
and demands which the Capstone Releasing Parties may have as of the date hereof
against the Borrower Released Parties (whether known or unknown, liquidated or
unliquidated, due or to become due, direct or derivative, and whether absolute,
accrued, contingent or otherwise, and whether heretofore arising from tort,
statute, fiduciary duties or contract), arising out of, under or in connection
with the Financing Agreements, including but not limited to the Guarantees
provided by the Guarantor.

 
2

--------------------------------------------------------------------------------


 
ii.  
With no additional acts required by any party, at the date when there is only
$400,000 remaining to be paid under the Promissory Note, the Company, for itself
and its predecessors, successors, subsidiaries and affiliates, and each of their
respective members, stockholders, directors, managers, employees and agents
(collectively, the “Borrower Releasing Parties”) hereby release, waive and
forever discharge the Factor and its predecessors, successors, assigns,
subsidiaries, and affiliates, and each of their respective members,
stockholders, directors, managers, employees and agents as well as the Guarantor
(collectively, the “Capstone Released Parties”) from any and all actions, suits,
damages, claims and demands which the Borrower Releasing Parties may have as of
the date hereof against the Capstone Released Parties (whether known or unknown,
liquidated or unliquidated, due or to become due, direct or derivative, and
whether absolute, accrued, contingent or otherwise, and whether heretofore
arising from tort, statute, fiduciary duties or contract), arising our of, under
or in connection with the Financing Agreements.

iii.  
The releases provided for in this Section B (the “Releases”) apply in all
jurisdictions.  Nothing contained in the foregoing Releases shall be construed
to impair any representation, obligation, promise, covenant or condition
contained in this Termination Agreement.



C.  
UCC-3 Termination Statements.  Upon the Factoring Termination Date, the Factor
shall file UCC-3 termination statements terminating their liens on Borrower’s
assets granted pursuant to the Financing Agreements.  In the event the Factor
does not timely file such UCC-3 termination statements, the Company shall be
authorized to file such UCC-3 termination statements on behalf of the Factor.



3. Binding Agreement. This Termination Agreement shall be binding upon and inure
the benefits of the parties hereto and their respective heir, executors,
administrators, predecessors, successors, and assigns and upon any corporation
or other entity into or with which any party hereto may merger or consolidate.


4. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.


5. Brokers.  Each party hereto hereby confirms that no brokers or finders were
employed by such party or any of its officers, directors, employees or
shareholders in connection with the Financing Agreements.


3

--------------------------------------------------------------------------------


 
6. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Termination
Agreement shall not be interpreted or construed with any presumption against the
party causing this Termination Agreement to be drafted.


7. Enforceability.  Should any provision of the Termination Agreement be
declared or determined by any court, arbitrator or body of competent
jurisdiction to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining parts, terms or provisions shall not be affected
thereby, and said illegal, unenforceable or invalid part, term or provision
shall be deemed not to be a part of this Termination Agreement.


8. Authority.  The parties hereto, each for themselves or on behalf of the
parties they represent, hereby represent and warrant that each has the full
power, capacity and authority to enter into and perform the obligations under
and in connection with this Termination Agreement, and that this Termination
Agreement, when executed, will constitute a valid, legal and binding agreement,
enforceable against themselves in accordance with the terms hereof.


9. Entire Agreement; Amendment; and Merger. This Termination Agreement contains
the entire understanding and agreement of the parties with respect to the
matters covered hereby and, except as specifically set forth herein or in the
Financing Agreements or Settlement Agreement, neither the Company nor the Factor
makes any representations, warranty, covenant or undertaking with respect to
such matters and they supersede all prior understandings and agreements with
respect to said subject matter, all of which are merged herein. No provision of
this Termination Agreement nor any of the Financing Agreements or the Settlement
Agreement may be waived or amended other than by a written instrument signed by
the parties, and no waiver of any of the provisions of this Termination
Agreement shall be binding unless agreed to in writing by the party or parties
against which such waiver is sought to be enforced.


[REMAINDER OF PAGE LEFT BLANK]
 
4

--------------------------------------------------------------------------------


 
[SIGNATURE PAGE TO CAPSTONE TERMINATION AGREEMENT]




IN WITNESS WHEREOF, the parties hereto have caused this Termination Agreement to
be duly executed as of the date first above written.




HARBREW IMPORTS, LTD.


 
By:                                                                
     Name: Richard DeCicco
     Title: President




CAPSTONE BUSINESS CREDIT, LLC




By:                                                                
     Name: Robert Olson
     Title: Chief Financial Officer


CAPSTONE CAPITAL GROUP I, LLC




By:                                                                
     Name: Robert Olson
     Title: Chief Financial Officer
 
 
5
